Title: To Thomas Jefferson from Timothy Bloodworth, 14 December 1802
From: Bloodworth, Timothy
To: Jefferson, Thomas


          
            Dear Sir
            Wilmington December 14th 1802
          
          Pardon the freedom of the appelation, which proceeds from the sincearity of my Heart. to me as an Individual, You are certainly Dear; but to Your Country eminently so. when I reflect on the precipice to which we were expos’d, & observe the Change that has already taken place by the Measures of Your Administration, my very Soul exults in the pleasing prospects of a Republican Government, once languishing under the pangs of desolution, but now restor’d to a flattering prospect of perfect recovery, the Blinded multitude bewildered in the dark error of delution, & ready to subscribe to their own destruction, appear to have discovered a ray of light, to direct their wandering steps from the Gloomy regions of Aristocracy, to the bright sunshine of Republican Government. Many are the prosolites, & More in the pangs of Conviction, some remain incorigible, & altho prick’d to the heart, Yet knash with their Teeth, & use every ungenerous Means to subvert the truth, injure Your Character, & bring your Administration into disrepute, but I flatter myself their efforts are as fruitless, as they are unjust, & Scandelous. 
          Permit me to Mention the application of Mr: Larrance Dorcey for the appointment of Marshal of this State. it appears that Mr West proposes to resign that office, should that event take place, Mr. Dorcey is desirous to fill the Station. he is an Active Republican, & has supported a good Character as Deputy Marshal in this Town. 
          That Heaven may preserve Your Health, & Continue Your Administration for the happiness of Your Country, is the ardant wish of Dear Sir, 
          Your very Humble Servant
          
            Timothy Bloodworth
          
        